PER CURIAM.
The appellant challenges convictions and sentences for trafficking in cocaine and possession of cannabis with intent to sell. At trial he objected to the admission of certain *326evidence because it was not disclosed in discovery. We reverse and remand for a new trial because the trial court failed to make an adequate inquiry as to whether the state’s violation was inadvertent or willful, whether the violation was trivial or substantial, and whether the violation affected the defendant’s ability to prepare for trial. See, e.g., Richardson v. State, 246 So.2d 771, 775 (Fla.1971); Brown v. State, 579 So.2d 760 (Fla. 1st DCA 1991); In re F.R., 539 So.2d 588 (Fla. 1st DCA 1989); Lee v. State, 538 So.2d 63 (Fla. 2d DCA 1989). See also D.R. v. State, 588 So.2d 327 (Fla. 4th DCA 1991).
BOOTH, ALLEN and WEBSTER, JJ., concur.